  Case 6:19-cv-06140-SOH Document 2   Filed 12/06/19 Page 1 of 3 PageID #: 2
                                                                       FILED
                                                                 US DISTRICT COURT
                                                                 WESTERN DISTRICT
                                                                   OF ARKANSAS
                 IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF ARKANSAS                    Dec 6, 2019
                         HOT SPRINGS DIVISION
                                                                OFFICE OF THE CLERK
UNITED STATES OF AMERICA,           )
                          Plaintiff )
                                    )            19-6140
v.                                  )       No. _____________________________
                                    )
TERESA LYNN MERRITT,                )
                         Defendant  )


                                          COMPLAINT

       Comes now the United States of America, and for its cause of action against the

Defendant, Teresa Lynn Merritt, states:

       1.      This is an action brought pursuant to the Federal Debt Collection Procedures Act,

28 U.S.C. § 3001 et. seq., and at common law.

       2.      The Court has jurisdiction of this action pursuant to 28 U.S.C. § 1345, and general

equity jurisdiction.

       3.      The defendant resides in Garland County within the Western District of Arkansas,

Hot Springs Division.

       4.      Grant began receiving Social Security Administration retirement benefits in

February 1987. She died on April 30, 2014. Subsequent to the death of Grant, her benefits

continued to be deposited into her bank account at Regions Bank. The defendant, Teresa Lynn

Merritt, was co-account holder of said account.

       5.      The defendant did knowingly convert to her own use, $23,138.00 belonging to the

Social Security Administration, an agency of the United States of America.




                                                  1
  Case 6:19-cv-06140-SOH Document 2                  Filed 12/06/19 Page 2 of 3 PageID #: 3



                                   COUNT 2: PAYMENT BY MISTAKE

       6.      Plaintiff hereby incorporates by reference the allegations set forth in paragraphs 1

through 5 of this Complaint.

       7.      From May 2014 through October 2017, retirement benefits continued to be

deposited into Grant’s bank account at Regions Bank in the amount of $23,138.00 based on the

erroneous belief that Grant was alive.

       8.      The SSA’s belief that Grant was alive was material to its decision to deposit the

retirement benefits into her bank account.

       9.      Based on SSA’s belief that Emma Jean Grant was still alive, SSA mistakenly

continued to deposit benefits into Grant’s bank account at Regions Bank. As a result, the

defendant, Teresa Lynn Merritt received Grant’s retirement benefits in the amount of $23,138.00

to which she was not entitled because Emma Jean Grant was deceased.

                               COUNT 3: UNJUST ENRICHMENT

       10.     Plaintiff hereby incorporates by reference and re-alleges herein the allegations set

forth in paragraphs 1 through 5 of this Complaint.

       11.     From May 2014 through October 2017, the defendant, Teresa Lynn Merritt,

wrongfully received and accepted $23,138.00 in retirement benefits of Emma Jean Grant, to

which she was not entitled.

       12.     The defendant, Teresa Lynn Merritt, has been unjustly enriched to the detriment

of the United States with respect to payments totaling $23,138.00 in retirement benefits that the

United States deposited into Grant’s bank account at Regions Bank.

       13.     These are monies that the defendant, Teresa Lynn Merritt, in good conscience

should not be allowed to retain.



                                                 2
  Case 6:19-cv-06140-SOH Document 2                   Filed 12/06/19 Page 3 of 3 PageID #: 4




       14.     By reason of the overpayments described above, the United States is entitled to

damages in the amount of $23,138.00.

       WHEREFORE, plaintiff, United States of America prays for judgment in personam against

the defendant, Teresa Lynn Merritt, for the principal amount of $23,138.00 and that the plaintiff

have such other proper relief to which it is entitled.



                                                      DUANE (DAK) KEES
                                                      UNITED STATES ATTORNEY


                                                      By:   Candace L. Taylor
                                                          Candace L. Taylor
                                                      Assistant U. S. Attorney
                                                      Ark. Bar Number 98083
                                                      414 Parker Avenue
                                                      Ft. Smith, AR 72901
                                                      Phone: (479) 783-5125
                                                      Fax: (479) 441-0569
                                                      Email: candace.taylor@usdoj.gov




                                                  3
